United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                             Charles R. Fulbruge III
                              No. 05-10312                           Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GEORGE GIRARD JOHNSON,
                                       Defendant-Appellant.
                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 1:04-CR-41-2
                          --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent George Girard Johnson has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Johnson has received a copy of counsel’s motion and brief but has

not filed a response.     Our independent review of the brief and

the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.